Citation Nr: 0507680	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 30 percent for a 
bilateral foot disorder, diagnosed as pes planus with hallux 
valgus deformity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2001 RO decision which granted service 
connection for a bilateral foot disorder, assigning a 30 
percent rating for the condition.  The veteran appeals for a 
higher rating.  In June 2002, the veteran testified at a 
videoconference hearing before the Board.  The Board notes 
that the Board member who conducted the hearing is no longer 
employed by the Board, but in response to a January 2005 
letter inquiring as to whether the veteran wished to have 
another hearing before a current member of the Board, she 
responded that she did not want an additional hearing.  In 
August 2002, the Board undertook additional development of 
the evidence regarding the issue on appeal.  In September 
2003, the Board remanded the claim to the RO for additional 
evidentiary development. 


FINDINGS OF FACT

1.  The veteran's service-connected orthopedic conditions of 
the feet (bilateral pes planus and bilateral hallux valgus) 
produced an aggregate impairment equivalent to not more than 
severe bilateral pes planus from September 23, 1998 to June 
24, 2003.

2.  Since June 25, 2003, the veteran's service-connected 
orthopedic conditions of the feet (bilateral pes planus and 
bilateral hallux valgus) produced an aggregate impairment 
equivalent to pronounced bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
bilateral foot disorder at any time prior to June 25, 2003 
have not been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

2.  Since June 25, 2003, the criteria for a 50 percent rating 
for a bilateral foot disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from September 
1983 to September 1986.  Her service medical records show 
treatment for bilateral foot pain which was diagnosed as flat 
feet and minimal bilateral hallux valgus.

Private medical records dated in 1992 show pes planus of the 
right foot with minimal bunion deformity.  There was minimal 
pes planus and bunion deformity of the left foot at this 
time.  

Private medical records dated in 1993 show right foot pain 
with an assessment of collapsing pes planovalgus deformity of 
the right foot.

In June 1996, the veteran was given a VA foot examination.  
She reported problems with her feet during service, and said 
she had additional foot problems during a pregnancy and had 
also undergone right foot surgery.  Subjectively, she 
complained of bilateral foot pain and said she could not 
climb up stairs.  On objective examination, she had bilateral 
pes valgoplanus deformity of the feet, with a well-healed 
surgical scar over the right foot.  The right foot had a 
moderate bunion deformity with 2+ edema.  She stood erect and 
was able to squat without assistance.  She was able to rise 
to her heels without difficulty, but was unable to rise to 
her toes.  There was mild bunion deformity of both feet, and 
pes valgoplanus of the right foot.  She performed poorly 
during her gait cycle.  Heel contact, mid-stance, and push-
off phases of her gait were totally pronated.  Pedal pulses 
were palpable but weak.  Circulation was adequate for healing 
of the right foot surgical scar. 
X-rays revealed triple arthrodesis of the right foot with 
good fusion.  There were two screws transfixing the tarsal 
bones or tarsus and two staples transfixing the tarsal bones.  
Mild bilateral hallux valgus deformity was seen.  The 
examiner's diagnoses were bilateral pes planus deformity with 
mild valgus deformity of the feet, status post triple 
arthrodesis of the right foot, and bilateral moderate bunion 
deformity of the feet.

In August 1996, the RO denied the veteran's claim for service 
connection for a bilateral foot disorder.  In a May 1997 
decision, the Board upheld the RO's determination.

In April 1998, the veteran was given a VA joints examination.  
She reported that she had bilateral swelling of her feet, but 
no heat or redness.  She elevated her feet to decrease her 
swelling.  She said she had no flare-ups but had pain when 
she was on her feet for too long.  She did not use any device 
for assistance in ambulating.  She reported reconstructive 
surgery in her right foot with screw placement done in 1993.  
She said that climbing stairs and being on her feet for 
prolonged periods of time aggravated her pain.  On objective 
examination it was noted that she had bilateral pes planus 
and a mild limp of the right lower extremity.  The examiner's 
diagnoses included chronic foot pain secondary to pes planus 
with positive clinical findings on examination.

In a letter dated in September 1998, Dr. Jimmie Felton stated 
that the veteran presented to the Southwest Georgia Foot and 
Ankle Center in June 1998 with concerns of pain in both feet.  
She reported a progressive increase in her pain over the 
previous year.  On physical examination she exhibited pain on 
palpation of the plantar-medial aspect of her left foot.  
These symptoms were indicated as being consistent with 
plantar fascitis.  She also demonstrated bilateral hallux 
abducto valgus deformity, which was secondary to severe pes 
planovalgus deformity.  Bilateral genu valgus was also 
demonstrated.  It was noted that she had previously undergone 
a triple arthrodesis or permanent fixation of the three 
joints of her right foot in order to help alleviate some of 
her foot pain.  Dr. Felton opined that all of these 
deformities had led to the development of bunion deformities 
and degenerative joint disease, which were sequelae of her 
chronic foot problems.  

In November 1998, the veteran filed her current application 
to reopen her claim for service connection for a bilateral 
foot disorder.

In September 1999, private medical records show that the 
veteran was seen with a painful hallux nail.  Palpable pedal 
pulses were noted, and there was positive mild ankle edema on 
the right.  She had a darkened, thick, mycotic hallux nail 
and ingrowing medial border of the second nail on the right.  
There was decreased range of motion of the ankle joint on the 
right with pes planus foot type bilaterally.  The assessments 
were rule out onychomycosis of the right hallux nail and 
onychocryptosis of the second right.  

In a lay statement dated in January 2000, a friend of the 
veteran stated that she knew the veteran had foot problems 
before she entered active duty.  She indicated that since 
1983 the veteran's condition had continued to deteriorate, 
and presently she could barely walk and was in need of 
assistance.  

In August 2000, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for a bilateral foot disorder.

Private medical records dated in November 2000 show the 
veteran being seen with complaints of a painful left ankle 
and foot as well as a still painful and swollen right ankle 
after a triple arthrodesis in 1994.  On examination, she had 
severe pronation bilaterally which was worse on the right 
side.  There was elevation of the first metatarsal on the 
right side with a prominent dorsal bunion.  Subtalar joint 
range of motion was observed on the right, despite the triple 
arthrodesis.  The right ankle demonstrated pitting edema and 
diffuse tenderness.  The left ankle demonstrated a lesser 
degree of tenderness.  Vascular, dermatological, 
neurological, and orthopedic testing were all within normal 
limits.  The examiner's impressions were post-traumatic 
arthritis of the right ankle and excessive pronation 
bilaterally with bunion formation.  

In November 2000, the veteran testified at a hearing at the 
RO.  She said she was given an Ace bandage for foot pain 
while she was in college.  She reported that during service 
she would have problems with painful arches when she had to 
run, walk, or hike for a prolonged period of time.  She 
treated her pain with medication and by wearing supports and 
bandages.  She indicated that she currently worked as a 
counselor visiting families and had some difficulty getting 
to their homes if she had to walk a lot or climb a lot of 
steps to get to their homes.  She said a physician had 
advised her that the best way to deal with her feet was to 
use orthopedic inserts for her shoes and pain medication.  
She stated that she first sought treatment after service for 
her feet from private doctors in 1993.  

In January 2001, the RO granted service connection for a 
bilateral foot disorder, assigning a 30 percent rating for 
the condition.

In a private medical record dated in December 2001, it was 
indicated that she had weak quads bilaterally.  X-rays showed 
degeneration of the distal joints of the left foot, distal to 
her triple arthrodesis.  The right foot showed degenerative 
joint disease and planovalgus foot with some mild 
degeneration of the talonavicular and calcaneonavicular 
joints.  The assessment was painful planovalgus foot on the 
right with osteoarthritis in the navicular cuneiform joint of 
the left foot.  Medication, orthotics, and home exercises 
were recommended.

VA outpatient treatment records dated from 1999 to 2002 show 
the veteran having occasional complaints of pain and swelling 
in her feet, with pes planus being assessed.

In June 2002, the veteran testified at a videoconference 
hearing before the Board.  She testified that her feet began 
to bother her during service because of the extended marching 
and exercising and wearing boots.  She reported that she had 
problems with her arches, and used bandages and medication to 
treat her feet.  She said she had surgery on her right foot 
with limited relief.  She was presently wearing orthopedic 
shoes and taking pain medication.  She said her pain had been 
fairly constant recently and she went to the hospital 
approximately once a month.  She testified that she had 
recently stopped working in part because of the physical 
demands of her job.  She said that her ankles were tender to 
touch and the condition of her feet had decreased the quality 
of her life.  

In June 2003, the veteran was given a VA foot examination.  
She complained of pain, weakness, stiffness, swelling, and 
fatigability of her feet and ankles.  She said she had 
calluses and fungus on her feet.  She was currently taking 
medication for pain and inflammation.  Precipitating factors 
for pain were being on her feet and climbing up and down 
stairs.  She wore corrective shoes and stockings.  She 
reported having a right foot triple arthrodesis.  She was 
currently unemployed.  Physical examination revealed pes 
planus with pronation of both feet.  There was evidence of 
painful motion, both with inversion and eversion of the feet.  
On gait examination, heel contact, mid-stance, and push-off 
phases of gait were all pronated.  There were areas of 
hyperkeratosis on the plantar aspect of the left foot.  There 
was scar formation on the right foot at the site of the 
surgery over the tarsal joints.  She stood with her feet 
pronated and was not able to raise on her toes or heels.  
With regard to her pes planus, the weight bearing and non-
weight bearing alignment of the Achilles' tendon was everted.  
The Achilles' tendon alignment could not be corrected by 
manipulation.  There was 10 degrees valgus of the right heel, 
and 5 degrees valgus of the left heel.  She had bilateral 
rear foot varus.  There was a hallux abducto-valgus angle of 
approximately 10 degrees bilaterally, and a mild bunion 
deformity bilaterally.  X-rays of the feet revealed triple 
arthrodesis of the right foot with screw and staple fixation 
of the calcaneal cuboid joint and the talocalcaneal joint.  
There was a decreased inclination angle of the calcaneus on 
the right foot.  The examiner's diagnosis was bilateral pes 
valgum-planus, status post triple arthrodesis of the right 
foot, which was symptomatic and causing pain.  The examiner 
commented that the veteran's bilateral pes planus and hallux 
valgus would be considered moderately disabling.  There was 
marked pronation with moderate tenderness on the plantar and 
medial aspects of the feet, and mainly of the right foot 
where the triple arthrodesis was performed.  There was inward 
displacement of the tendo-Achilles' as noted by the valgus 
rotation of the calcaneus and the tendo-Achilles'.  This 
condition was not improved by orthopedic shoes.  There was 
weakened movement with excess fatigability attributable to 
the bilateral pes planus.  The veteran experienced a moderate 
degree of pain with limitation of functional ability due to 
this deformity.  The examiner opined that this deformity and 
disability could affect her ability to work as a social 
worker where standing and ambulation was required.

In April 2004, the veteran's sister submitted a lay 
statement.  She stated that the veteran worked with her in 
her beauty shop and had difficulty standing very long and 
also limped.  She said the veteran wore special shoes but 
complained that her legs and feet were numb.  She noticed 
that the veteran had swollen feet and arches, and used a wall 
for support when stepping on uneven surfaces. 

VA outpatient treatment records dated from 2003 to 2005 show 
continued difficulty with foot pain.  X-rays from June 2003 
showed hallux valgus deformity with mild degenerative disease 
of the first metatarsophalangeal joint and bunion formation 
bilaterally, mild degenerative disease involving multiple 
interphalangeal joints and the intertarsal joints, and post 
surgical changes in the right foot with metallic staples and 
screws with fusion of the talar navicular and calcaneal 
cuboid articulation.  An April 2004 physical examination 
revealed pes planus deformity of the feet with collapse of 
the arch.  X-rays from April 2004 were similar to those from 
June 2003, with the addition of soft tissue swelling around 
the ankle area more so over the lateral malleolus.  No 
definite acute fracture was noted.  X-rays from January 2005 
showed pes planus, status post surgery in the left foot, 
degenerative changes, and mild hallux valgus deformity of the 
metatarsophalangeal joints of the great toes bilaterally.

II.  Analysis

A.  VCAA

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element " of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claim and  inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claim and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the discussions in a letter 
dated in March 2004, the March 2002 statement of the case, 
and the August 2004 supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify her of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of her claim under the VCAA.  A 
VA examination has been provided which addresses her 
bilateral foot disorder.  Service, VA, and private medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.  The appellant testified at a 
hearing before the Board.  The appellant was advised to 
provide VA with information concerning any evidence she 
wanted VA to obtain or to submit the evidence directly to VA.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Increased rating for bilateral foot disorder

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for a bilateral foot disorder.  In such a case it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected orthopedic conditions of the 
feet involve not only pes planus but also hallux valgus.  
However, the subparts of the disability involve functioning 
of the feet, and rating the different subparts separately may 
result in prohibited pyramiding of ratings.  38 C.F.R. 
§ 4.14.  The best rating method appears to be utilizing the 
diagnostic code for pes planus to rate all aspects of the 
disability.  This is partially rating by analogy (38 C.F.R. 
§ 4.20), since the service-connected orthopedic conditions of 
the feet include hallux valgus as well as pes planus.  In 
determining the appropriate single rating under the 
diagnostic code for pes planus, the Board has taken into 
account the aggregate impairment of all aspects of the 
service-connected orthopedic conditions of the feet, not just 
the pes planus. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, the following 
percentage ratings are assigned for flatfoot, acquired:  

Pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances:
           Bilateral   50
           Unilateral   30

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities:
           Bilateral   30
           Unilateral   20

The medical records show bilateral pes planus and bunion 
deformity since 1992.  Collapsing pes planovalgus deformity 
of the right foot was shown in 1993.  A VA examination given 
in 1996 found mild bilateral hallux valgus deformity, and 
noted that the veteran had undergone a triple arthrodesis of 
the right foot.  In 1998 she was indicated as having 
difficulty climbing stairs and being on her feet for 
prolonged periods of time.  Impressions from 2000 included 
post-traumatic arthritis of the right ankle and excessive 
pronation bilaterally with bunion formation.  X-rays from 
2001 show bilateral degenerative joint disease and painful 
planovalgus foot on the right.  At her 2003 VA examination, 
she complained of pain, weakness, stiffness, swelling, and 
fatigability of her feet and ankles.  Pes planus with 
pronation of both feet was shown.  There was evidence of 
painful motion and mild bunion deformity bilaterally.  It was 
noted that her bilateral pes planus and hallux valgus were 
moderately disabling, and there was marked pronation with 
moderate tenderness on the plantar and medial aspects of the 
feet.  There was inward displacement of the Achilles' tendon, 
and her condition was not improved by orthopedic shoes.  
There was also weakened movement with excess fatigability, 
and a moderate degree of pain with limitation of functional 
ability due to her condition.  

The medical records show the combined service-connected 
orthopedic foot problems and associated pain have caused 
significant impairment in ability to ambulate and stand for 
prolonged periods.  Such functional loss must be taken into 
account in the rating process.  38 C.F.R. § 4.40, 4.45.  It 
is not required that all criteria for a particular percentage 
rating under Code 5276 be satisfied in order for such rating 
to be assigned, as long as the overall functional impairment 
from the disability corresponds to the percentage rating.  
38 C.F.R. § 4.21.  And, as noted, the Board is assessing by 
analogy (38 C.F.R. § 4.20) the functional impairment from 
both of the service-connected orthopedic foot problems, not 
simply the pes planus.  

With this in mind, after review of all the medical evidence, 
the Board finds that the service-connected orthopedic 
conditions of the feet (bilateral pes planus and bilateral 
hallux valgus) have produced an aggregate impairment 
equivalent to pronounced bilateral pes planus.  This supports 
a higher rating of 50 percent for the condition under 
analogous Code 5276.  The Board notes that this is the 
highest schedular rating available under diagnostic codes 
applicable to the feet, and contemplates the difficulty which 
the veteran's feet give her in her employment.  The Board has 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, the 
Board finds that in this particular case there is no 
competent evidence that the veteran's bilateral foot disorder 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.
  
The Board finds that the evidence supporting a 50 percent 
rating is first shown in the medical evidence of record at 
the time of the June 2003 VA examination.  In this regard, it 
is noted that the examiner has described the disability as 
being only moderate; however, the descriptive phrase used by 
the examiner is not controlling.  Actual findings and 
symptoms as they relate to the rating schedule criteria 
provide the basis for awards of disability evaluation.  The 
Board notes that medical evidence in the claims file prior to 
June 2003 does not show the requisite level of disability to 
meet the criteria for a rating higher than 30 percent.  Thus 
the veteran's bilateral foot disorder is to be continuously 
rated 50 percent since the date of the June 25, 2003 VA 
examination.  The Board has considered the benefit-of-the-
doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating of 50 percent for a bilateral foot 
disorder for the period of time from June 25, 2003 is granted 
subject to regulations governing awards of monetary benefits. 


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


